Whiteiedd, C. J.,
delivered the opinion of the court.
Laws 1896, ch. 124, sec. 3, p. 129, provides as follows: “Section 3. The sheriff of Choctaw county shall be the proper officer to execute all process required by law to be executed by the sheriff, and to return the same to such district of the county as the same may belong. He shall keep an office at Chester and one at Ackerman, and in each of said offices he shall keep all the books, records, and documents required by law to be kept‘by sheriffs in any county in this state, the same as if said two districts were separate counties. In making sales of land under execution or otherwise in the discharge of any of his official duties, such lands as lie in the first district he shall sell at the door of the courthouse at Chester, and in making like sales of lands lying in the second district he shall sell the same at the door of the courthouse in Ackerman. Sales of personalty made by the sheriff under like authority shall be made at whichever. of said places shall be more convenient, or at such other place in the county as the law shall direct.” We think it is perfectly clear under this section that all sales of lands — execution sales, tax sales,, or sales “otherwise,” to use the very language of the act — were required to be made in that district in which the lands to be sold lie. The contention that the act referred alone to sales of lands made by the sheriff as sheriff, and not as tax collect- *245or, is too technical. The express language of the section is, “In making sales of lands under execution or otherwise in the discharge of any of his official duties.” These words embrace all sales made by him in discharge of any of his official duties, whether as tax collector or sheriff.

This was the view of the court helow, and the judgment is affirmed.